IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

EL PASO COUNTY, TEXAS and
BORDER NETWORK FOR HUMAN
RIGHTS,

Plaintiffs,
Vv. EP-19-CV-66-DB
DONALD J. TRUMP, in his official
capacity as President of the United States

of America, et al.,
Defendants.

LLP Li Ss LP? (LE A A CP Lf a

ORDER

 

On this day, the Court considered Defendants’ “Motion to Stay Order Granting
Permanent Injunction” (“Motion”) filed on December 16, 2019. Therein, Defendants request
that the Court stay the permanent injunction entered on December 10, 2019, or expeditiously
deny the request, so they may seek relief from the court of appeals. After due consideration, the
Court is of the opinion that the Motion shall be denied.
IT IS HEREBY ORDERED that Defendants’ “Motion to Stay Order Granting
Permanent Injunction” is DENIED.
IT IS FINALLY ORDERED that the Court’s permanent injunction entered
December 10, 2019, REMAINS IN EFFECT until further notice.
SIGNED this 17th day of December 2019.
ONORABLE DAVID BRIONES
SENIOR UNITED STATES DISTRICT JUDGE
